Case: 18-11038   Date Filed: 03/08/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11038
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:17-cr-20291-MGC-1


UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                    versus

TERRANCE HARRELL,

                                                       Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (March 8, 2019)

Before WILLIAM PRYOR, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 18-11038    Date Filed: 03/08/2019    Page: 2 of 4


      Terrance Harrell appeals his conviction for being a felon in possession of a

firearm. 18 U.S.C. § 922(g)(1). Harrell challenges the sufficiency of the evidence

to support his conviction. We affirm.

      We review de novo the denial of a motion for a judgment of acquittal.

United States v. Gamory, 635 F.3d 480, 497 (11th Cir. 2011). “We view the

evidence in the light most favorable to the government, making all reasonable

inferences and credibility choices in [its] favor, and then determine whether a

reasonable jury could have found the defendant guilty beyond a reasonable doubt.”

Id. (alteration adopted, internal quotation marks and citation omitted). “Credibility

determinations are the exclusive province of the jury” and we accept them unless

the testimony is incredible as a matter of law. United States v. Calderon, 127 F.3d
1314, 1325 (11th Cir. 1997) (quoting United States v. Parrado, 911 F.2d 1567,

1571 (11th Cir. 1990)). To be incredible as a matter of law, testimony must be

“unbelievable on its face,” in that it conveys “facts that the witness physically

could not have possibly observed or events that could not have occurred under the

laws of nature.” Id. (quoting United States v. Rivera, 775 F.2d 1559, 1561 (11th

Cir. 1985)).

      The crime of possessing a firearm as a felon is comprised of three elements,

two of which are not in dispute. Harrell admitted that he had been convicted of a

felony offense and that a Glock nine-millimeter handgun discovered in his parents’


                                          2
              Case: 18-11038      Date Filed: 03/08/2019   Page: 3 of 4


yard had traveled in interstate commerce. The sole issue in dispute at trial was

whether Harrell possessed the handgun.

      The district court did not err by denying Harrell’s motion for a judgment of

acquittal. Testimony from Detectives Thomas Wever and Alexis Marrero,

statements recorded by Wever’s body camera, and the detectives’ discovery of the

Glock handgun and accessories unique to that firearm provided sufficient evidence

that Harrell possessed the firearm. After leading the detectives on a high-speed car

chase, Harrell abandoned his vehicle and fled on foot through his parents’ yard

while gripping his waistband in an “awkward way.” The body camera recorded

that when Detective Wever saw Harrell display a semi-automatic handgun with an

extended magazine, he warned “gun, gun, gun, 55” to his fellow officers and

ordered Harrell to display his hands and “drop the gun.” Detective Marrero then

witnessed Harrell “throw up his arm and . . . saw a . . . black gun[] with a long

magazine . . . in the air” moments before Harrell fell to the ground. Detective

Marrero discovered a Glock handgun lying on the ground close to Harrell’s route

through the yard, and Detective Wever seized a holster for the Glock handgun

from the floorboard beneath the driver’s seat in Harrell’s car. Detective Marrero

also found an ammunition magazine for the Glock handgun in the rear seat of his

patrol car after he transported Harrell to the police station. Harrell argues about

inconsistencies in the detectives’ testimony, but because their statements were not


                                           3
              Case: 18-11038     Date Filed: 03/08/2019   Page: 4 of 4


incredible as a matter of law, we must accept the jury’s finding that the testimony

was credible. See Calderon, 127 F.3d at 1325.

      We AFFIRM Harrell’s judgment of conviction.




                                         4